1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE RUBY,                                      )   Case No.: 1:18-cv-00200-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER VACATING SEPTEMBER 28, 2018
13            v.                                          ORDER DIRECTING SERVICE BY THE UNITED
                                                      )   STATES MARSHAL
14                                                    )
     WARDEN A. MATEVOVSIAN,
                                                      )   [ECF No. 16]
15                    Defendant.                      )
                                                      )
16                                                    )

17            Plaintiff Steve Ruby is proceeding pro se and in forma pauperis in this action filed under the

18   Federal Tort Claims Act (FTCA), 28 U.S.C. § 2674.

19            On September 28, 2018, the Court issued an order directing the United States Marshal to serve

20   the first amended complaint on the United States of America. (ECF No. 16.) However, the Court

21   inadvertently issued the order directing service on a State not Federal Defendant. Accordingly, it is

22   HEREBY ORDERED that the Court’s September 28, 2018 order is VACATED. The Court will issue

23   the correct order directing service by the United States of America in due course.

24
25   IT IS SO ORDERED.

26   Dated:        October 2, 2018
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
